RESOLUCIÓN
A las mociones de reconsideración presentadas por las partes peticionarias, “no ha lugar”.
*252Lo acordó y manda el Tribunal y certifica la Secretaria del Tribunal Supremo. La Jueza Asociada Señora Pabón Charneco emitió un voto particular disidente, al que se unieron los Jueces Asociados Señores Kolthoff Caraballo, Rivera García y Estrella Martínez. Los Jueces Asociados Señores Kolthoff Caraballo y Rivera García reconsiderarían por las razones expresadas en sus respectivas opiniones disidentes en Trinidad Hernández et al. v. ELA et al., 188 DPR 828 (2013). El Juez Asociado Señor Estrella Martínez reconsideraría por los fundamentos contenidos en su opinión disidente en el caso Trinidad Hernández et al. v. ELA et al., supra, y por las consideraciones expuestas por la Jueza Asociada Señora Pabón Charneco, contenidas en su voto disidente, en el cual discute los argumentos esbozados por la parte peticionaria en su Moción de Reconsideración.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo